Citation Nr: 1708437	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  06-38 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to restoration of the 30 percent evaluation for service-connected right knee disability in effect prior to September 7, 2004.

2.  Entitlement to an evaluation greater than 20 percent for service-connected right knee disability.  

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected major depressive disorder disability. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel
INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The February 2006 rating decision, in part, denied service connection for a back disability, granted service connection for major depressive disorder (MDD) based on aggravation, assigning a 10 percent evaluation, and decreased the evaluation for the service-connected right knee disability from 30 to 20 percent. 

In a September 2010 decision, the Board denied entitlement to service connection for a back disability, to include as secondary to the service-connected right knee disability.  The Veteran has not appealed this denial to the Court of Appeals for Veterans Claims (hereinafter, Court).  Hence, this claim is no longer before the Board.  

The Veteran appealed the reduction of the evaluation assigned his right knee disability, and contends it should be higher.  In addition, the Veteran has appealed the initial evaluation assigned his now service-connected MDD.  These issues are thus recharacterized as on the front page of this decision.  In the September 2010 decision, the Board remanded these issues on appeal for further development.  That development having been completed, the case is now again before the Board.

In his November 2006 substantive appeal, the Veteran initially requested a hearing before the Board and was scheduled to appear for a hearing before a Veterans Law Judge at the RO in June 2010.  However, because he was incarcerated, he failed to report for that hearing.  In a July 2010 written statement, the Veteran declared that he did not wish to have a hearing.  Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(e) (2016).


FINDINGS OF FACT

1.  In an February 2006 decision, the RO reduced the rating for the Veteran's service-connected right knee disability from 30 percent to 20 percent disabling from September 7, 2004.  The 30 percent rating had been in effect less than 5 years. 

2.  At the time of the reduction, there was insufficient medical evidence to establish improvement in the Veteran's right knee disability.  

3.  The Veteran failed, without good cause, to report for September 2014 VA examinations scheduled as to the issues of entitlement to an increased rating for the service-connected right knee disability and to an initial increased rating for MDD.

4.  The right knee disability is manifested by observations of pain and pain upon motion; and loss of functional use on repetitive use approximating range of motion with extension limited to 20 degrees.

5.  The MDD is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily).


CONCLUSIONS OF LAW

1.  A 30 percent evaluation for internal derangement, right knee disability is restored effective September 7, 2004.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

2.  The claim for an evaluation greater than 30 percent for internal derangement, right knee disability, is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.655 (2016). 

3.  The service-connected MDD has met the criteria for an initial evaluation of 30 percent, and no higher, throughout the time period under appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.159, 3.321, 3.655, 4.3, 4.7, 4.130, Diagnostic Code 9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 31.59, 3.326(a) (2016).  

Concerning the appeal of the reduction in evaluation for the service-connected right knee disability, the regulations pertaining to the reduction of evaluations for compensation contain certain notification and due process requirements outside of the VCAA requirements.  See 38 C.F.R. § 3.105(e) (2016).  However, as will be explained below, these regulations are not for application in this case.  Regardless, in the decision below the Board is restoring the disability rating of the right knee disability.  As such, the Board's decision is fully favorable to the Veteran as to this issue and any notice deficiencies as to the claim for restoration of reduced evaluation for the right knee disability are harmless.

Concerning the appeal of the evaluation assigned the right knee disability, as part of the notice VA is required to provide, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

VA has met its duty to notify with regard to the claim for increased evaluation for the right knee disability.  The RO provided the Veteran pre-adjudication notice by a letter dated in December 2004.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the claim, the RO issued complete notice in May 2006 and April 2011 letters and the claim was readjudicated in subsequently issued Statement of the Case (SOC) and Supplemental Statements of the Case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The Veteran has been afforded due process of law; see Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  Neither the Veteran nor his representative has asserted any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
 
Concerning the appeal of the evaluation assigned the service-connected MDD, the appeal is one of an appeal of the initial evaluation after service connection has been granted.  In this case, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the Veteran's service treatment records (STRs) and VA medical treatment records have been associated with the claims file.  In a September 2010 Remand, the Board directed the RO to obtain additional treatment records, including evaluations ordered by the Superior Court of Arizona Maricopa County, and treatment records of care provided while the Veteran was incarcerated in the Maricopa County prison system.  Accordingly, the AOJ requested records of evaluation conducted pursuant to court order prior to his incarceration, relevant to his claim for increased initial evaluation for MDD, as well as records of treatment accorded him during his incarceration, but to no avail.  Specifically, a May 2011 VA Memorandum on the Formal Finding of Unavailability of Court-related Documents in the Veteran's case reflects that the relevant records have been sealed (see VA Memo, Formal Finding on unavailability of Court Rec, rec'd 5/4/2011).  Additionally, a January 2014 Certification of Custodian of Records of the Maricopa County Correctional Health Services Medical Records Department shows that the Veteran's records from 2003 to January 2014 have been purged or destroyed in accordance with the prison's documentation retention policy (see Third Party Correspondence, from Maricopa Cnty Jail, rec'd 1/29/2014).  The Veteran was notified of these findings, and offered the option to provide records he had in his own possession, as well as to provide lay witness statements.  He declined to respond.

The Veteran was offered VA examinations in April 2005, January 2006, and September 2008 associated with his claims.  In September 2010, the Board determined further VA examination was required.  As will be discussed more fully below, efforts to schedule the Veteran for VA examinations were made, but the Veteran failed to report.  

In summary, the Veteran had a meaningful opportunity to participate effectively in the processing of his claims, including notification of the failure to obtain records, and being afforded additional VA examinations.  In addition, neither he nor his representative offered good cause for the Veteran's failure to report for the scheduled VA examinations.  Hence, no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  In addition, the Board also finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aires v. Peake, 22 Vet. App. 97, 105 (2008).

Failure to Report for VA Examination

The regulations provide that when a claimant fails to report for an examination without good cause scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Where the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit previously disallowed, or a claim for increase, the claim shall be denied.  The Veteran's claim for increased right knee disability evaluation arises from a claim for increase in disability.  His claim for increase in evaluation of his MDD arises from his disagreement of the evaluation initially assigned.  Thus, if the Board finds that the appellant failed to report for examination without good cause, the claim for increase concerning the right knee disability shall be denied; and the claim for increase in MDD shall be rated on the evidence of record.  In either case, there is no further duty to assist.  See 38 C.F.R. § 3.655.

The Board notes that the Veteran was incarcerated in September 2003, and is serving a 20 year sentence (see Vet incarc info, rec'd 6/26/2012).  While VA does not have the authority under 38 U.S.C.A. § 5711 (West 2014) to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician or requiring a VA physician to examine him at the prison where he resides.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by:  (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1, Part III.iv.3.A.9.d.  If it is not possible to effectuate an examination through those options, the manual directs the AOJ to document all substantial efforts to do so and associate that documentation with the claims file.  Id.

Records from the VAMC Tucson, Arizona show it received a request for VA examination on behalf of the Veteran on September 3, 2014 (see VA 21-2507a Request for Physical Examination, rec'd 9/3/2014).  It appears that the AOJ initiated the request on August 27, 2014 (see VA 21-2507 Request for Physical Examination, rec'd 8/27/2014).  Both documents indicate the Veteran is incarcerated, and note that there are specific instructions to follow.  In particular, the requests instruct that the VA is to work with prison officials to provide VA examinations to the Veteran, and that there should be documented evidence of substantial efforts to do so.  In addition, where all efforts have been exhausted, the VA medical facility is to 1) confirm that they made multiple attempts to schedule examinations in support of the Veteran's claim for benefits, and 2) confirm that any further attempts to schedule examination(s) would be futile.  (See both requests, VA 21-2507a, rec'd 8/27/2014 and 9/3/2014).  As discussed below, the Board concludes that VA made reasonable efforts to afford the Veteran VA examinations in compliance with the 2010 Remand directives, but the Veteran failed to report to the scheduled VA examinations without good cause.  

Subsequently, a VAX & AMIE - Request Worksheet, printed September 30, 2014, reflects that the Veteran failed to report for the scheduled examinations.  Under "Additional Diagnostic Testing" on page 2, it is noted that the Veteran was coming to the VA medical facility for appointments and the examination was scheduled for September 24.  The Veteran was a no-show, and an email to the Veteran/Inmate appointment coordinator obtained the response on September 25, that the Veteran refused transport to the appointments.  The document further indicates that two phone calls were attempted and an invitation letter was sent.  (See Medical Records - VAX & AMIE Request Worksheet, Veteran FTR for VAXs, rec'd 9/03/2014 (printout is dated 9/30/2014).  Neither the Veteran nor his representative offered reasons for the Veteran's failure to show for the scheduled VA examinations.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court pointed out that VA must show that a claimant lacked "adequate reason" or "good cause" for failing to report for a scheduled examination.  38 C.F.R. § 3.655.  In this case, the Board concludes that neither the Veteran nor his representative has presented adequate reason or good cause for his failure to report for VA examinations scheduled in September 2014 in conjunction with his claims for increased evaluations for his right knee, and initial increased evaluation for his MDD.  

The Board is mindful of the provision contained at the outset of 38 C.F.R. § 3.655:  "When entitlement . . . to a benefit cannot be established without a current VA examination or reexamination . . . ."  In this case, VA examinations were indeed necessary to grant the benefits sought by the Veteran, namely an increased evaluation and increased initial evaluation for his service-connected right knee and MDD disabilities because contemporary examinations were necessary, due to the fact that the last examinations addressing these disabilities were conducted in 2008.  The examinations were thus directed by the Board's September 2010 remand.

In sum, the Veteran failed, without good cause, to report for September 2014 VA examinations scheduled as to the issues of entitlement to increased evaluation for the right knee and an initial increased evaluation for MDD.  Therefore, the claim for increased evaluation for the right knee disability shall be denied.  The claim for increased initial evaluation for MDD shall be adjudicated on the evidence of record.  There is no further duty to assist.  See 38 C.F.R. § 3.655(b).

Concerning the impact of the Veteran's failure to report for VA examination on his claim for restoration of the previously assigned 30 percent evaluation for his right knee disability, the Board notes that, in general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, must also be considered.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  In this case, the Board finds it may restore the Veteran's previous, 30 percent, evaluation for his right knee disability based on April 2005 and January 2006 VA examination reports-of record at the time of the February 2006 rating decision in which the evaluation assigned the right knee disability was reduced-and a September 2008 VA examination report.  Hence, the Veteran's failure to report for the September 2014 VA examination report is not pertinent in this matter.  


Claims for Restoration and Increased Ratings

The Veteran seeks a higher evaluation for his right knee disability, to include restoration of his previous 30 percent evaluation, and a higher initial evaluation for his MDD.

In general, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule) found in 38 C.F.R. Part 4.  See 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 U.S.C.A. §§ 3.321(a),4.1, 4.21.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Restoration of Previous 30 Percent Evaluation for Right Knee & Increased Evaluation for Right Knee

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. § 4.40 and 4.45 pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

The Court explained in Mitchell that, pursuant to 38 C.F.R. § 4.40, 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's right knee is rated under Diagnostic Code 5257 which contemplates impairment of the knee characterized by recurrent subluxation or lateral instability and provides respective ratings of 10, 20 and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

By way of history, service connection for internal derangement of the right knee (claimed as chondromalacia) was granted in a July 2002 rating decision.  A 10 percent disability was assigned under Diagnostic Code 5257, effective in January 2002.  In a May 2003 rating decision, the RO granted an increase to 30 percent under Diagnostic Code 5257, effective in February 2003.  In a February 2006 rating decision, the RO reduced the evaluation assigned the internal derangement, right knee to 20 percent, effective in September 2004.  

Restoration of Previous 30 percent Right Knee Disability Evaluation

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  

VA's General Counsel has held that 38 C.F.R. § 3.105(e) does not apply where there is no reduction in the amount of compensation payable.  It is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Therefore, where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) is not applicable.  See VAOPGCPREC 71-91 (Nov. 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating).

A Veteran's disability rating may not be reduced unless the evidence demonstrates that an improvement in the disability has occurred.  See 38 U.S.C.A. § 1155.  Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations.  Additional protections apply in cases involving ratings that have continued for long periods of time at the same level (that is, five years or more); for ratings in effect for fewer than five years, reduction is warranted if the evidence shows improvement of the condition.  See 38 C.F.R. § 3.344.  

In this case, the increase to 30 percent for the right knee disability was based on an entry in VA treatment records showing decreased range of motion in both extension and flexion from 20 to 112 degrees, with pain.  (See May 2003 Rating Decision, p. 2 (marked rec'd 5/30/03)).

In a February 2006 rating decision, the RO reduced the evaluation assigned the right knee disability to 20 percent, effective in September 2004.  The RO based its decision on an April 2005 VA examination findings of range of active motion measured at zero to 120 active with medial joint line tenderness but not deformity, atrophy or effusion; and pain on extension from 60 to zero, with additional loss of 20 degrees extension secondary to pain and increased pain, fatigue, weakness and incoordination on repetition.  The examiner's impression was of internal derangement in the right knee with mild functional impairment.  The 20 percent under Diagnostic Code 5257 was assigned for recurrent subluxation or lateral instability of the knee which was moderate.  (See February 2006 Rating Decision, pp. 4-5 (marked rec'd 2/6/2006)).

In this regard, the Veteran was in receipt of a combined 30 percent rating from February 2003.  The February 2006 rating decision, which reduced the rating for the right knee disability also granted service connection for MDD associated with the internal derangement, right knee and evaluated the MDD at 10 percent, effective in September 2004.  As such, the February 2006 rating decision resulted in no decrease in compensation payments being made.  In other words, the combined rating was 30 percent before the reduction and 30 percent after the reduction.  Accordingly, the procedural protections of 38 C.F.R. § 3.105(e) are not applicable.

The 30 percent rating for the right knee had been in effect less than 5 years (from February 2003 to September 2004).  Thus, the additional procedural safeguards, as set forth in 38 C.F.R. § 3.344, are not for consideration.  However, there must be compliance with 38 C.F.R. § 3.344(c).

In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See Dofflemeyer.  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  

The Veteran's 30 percent rating was reduced based on April 2005 VA examination findings of range of motion from zero to 120 degrees and pain on extension from 60 to zero degrees.  There were no findings of laxity, atrophy, or effusion.  The Veteran did not report flare-ups, but did report pain and swelling with occasional giving way.  He reported pain on walking, and that he was being treated with physical therapy.  He had used a brace and one-sided crutch in the past but not in the last two years.  He reported being able to participate in activities of daily living, but unable to participate in sports.  He said he could walk about a quarter mile, but had difficulty climbing and crouching.  Drawer sign was negative; McMurray's was without apprehension or pain; and collateral ligaments showed no laxity.  No grinding was noted.  X-ray results showed no significant osseous or soft tissue abnormalities.  However, the examiner noted medial joint line tenderness, pain at the extreme of flexion and on extension for 60 to zero degrees and increased pain, fatigue, weakness and incoordination with repetition.  The examiner estimated a loss of an additional 20 degrees extension due to increased pain.  The Veteran was further observed to limp slightly, favoring his right leg.

When compared to the earlier January 2003 findings of range of motion limited from 20 to 112 degrees with pain, the Board cannot find that the April 2005 findings show improvement of the right knee disability.  The April 2005 findings reflect range of motion at 20-120 degrees at the greatest.  The examiner gave an estimate of 20 degrees loss of extension due to increased pain but not for loss of flexion, even though pain on the extreme of flexion such was clearly observed and noted.  (See April 2005 VA Examination for Joints).

Notwithstanding, a limitation of extension to 20 degrees under Diagnostic Code 5261 warrants a 30 percent disability evaluation.  38 C.F.R. § 4.71a.

Turning to post-reductive evidence, the Board notes that similar findings of pain and limitation of motion remain present in January 2006.  Specifically, January 2006 VA examination findings reflect continued complaints of pain, giving out, and slight swelling.  Range of motion was measured at zero to 120 with pain at the extreme, and pain on extension from 60 to zero degrees.  Increased pain, fatigue, weakness, and incoordination were found on repetition.  The examiner estimated a loss of 20 degrees extension due to increased pain.  In September 2008, range of motion was measured at 50 to 110 degrees accounting for pain, without further limitation found.  However, the Veteran also reported weekly flare-ups lasting a day and was observed to walk with an antalgic gait.  The examiner observed significant crepitus and evidence of quadriceps atrophy.  Tenderness remained along the medial joint line.  Results of X-ray revealed right knee joint effusion.  (See January 2006 VA Examination for Spine, September 2008 VA Examination for Joints).

In determining whether improvement was demonstrated, the Board has considered the Veteran's own reports of pain, pain on use throughout; the examiners' observations of limited range of motion due to pain and on repetitive use in 2005 and 2006; and findings of significant crepitus, atrophy, and joint effusion in 2008.  The Veteran is competent to report his right knee symptoms and his perception of their severity.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the examiners' observations in 2005 and 2006-particularly concerning limited range of motion, crepitus and effusion in the right knee-is not substantially different, especially when additional limitation on repetitive use is factored in.  The Board notes that a limitation of extension by 20 degrees, in and of itself, warrants a 30 percent disability evaluation under Diagnostic Code 5261.  Although range of motion findings in 2008 tended to show that the Veteran had greater knee range of motion than in 2005 and 2006, any degree of improvement this potentially reflects is countered by findings of significant crepitus, quadriceps atrophy, and effusion in the right knee joint-also revealed in 2008.

After close analysis, the Board concludes the medical evidence, both at the time of 2006 rating decision and post-reduction, does not support a finding that the Veteran's right knee disability had improved at the time of the February 2006 rating decision reduction.

On review, and considering the objective findings as well as the Veteran's reported functional impairment, it cannot be said that the preponderance of the evidence supports a finding of improvement.  The reduction was not proper and restoration of the 30 percent rating for internal derangement, right knee, from September 7, 2004, is warranted.

Increased Right Knee Disability Evaluation Greater than 30 Percent

As discussed above, the Veteran failed to report for examination scheduled pursuant to the September 2010 Board remand without good cause.  Accordingly, his claim for an increased evaluation for his right knee disability will be denied.  See 38 C.F.R. § 3.655(b).

The Board is cognizant that the Veteran is incarcerated, and that a heightened duty exists to provide assistance to him.  See Bolton, supra.  However, in this case, previous examinations are present in the record, showing that the Veteran had been allowed VA examination in the past.  (See, in general, VA Examinations conducted in 2002, 2005, 2006, and 2008).  In contrast, here, the Board determined in September 2010 that additional VA examination was required to determine the current condition of the Veteran's right knee disability.  An examination was scheduled for September 2014.  The VAX & AMIE - Request Worksheet, printed September 30, 2014, reflects that the Veteran failed to report for the scheduled examinations.  Under "Additional Diagnostic Testing" on page 2, it is noted that the Veteran was coming to the VA medical facility for appointments and the examination was scheduled for September 24.  The Veteran was a no-show, and an email to the Veteran/Inmate appointment coordinator obtained the response on September 25, that the Veteran refused transport to the appointments.  The document further indicates that two phone calls were attempted and an invitation letter was sent.  (See Medical Records - VAX & AMIE Request Worksheet, Veteran FTR for VAXs, rec'd 9/03/2014 (note this is an erroneous date, the printout is dated 9/30/2014).  Neither the Veteran nor his representative offered reasons for the Veteran's failure to show for the scheduled VA examination.  As no explanation, let alone good cause, has been proffered for the Veteran having failed to report, an evaluation greater than 30 percent for his right knee disability is denied.  See Hyson, supra; 38 C.F.R. §§ 3.158(b), 3.655(b). 

Increased Initial Evaluation for MDD, currently 10 Percent

As discussed above, the Veteran failed to report for examination scheduled pursuant to the September 2010 Board remand without good cause.  Where a Veteran fails to report for VA examination in conjunction with an original claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).

The Veteran's MDD has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434, which pertains to major depressive disorder.  Almost all mental health disorders, including anxiety, are evaluated under the General Rating Formula for Mental Disorders (hereinafter, Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9434.  
Under the Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability rating requires:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms associated with each evaluation under the Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See Id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV). 

The DSM-IV has been updated with a Fifth Edition (DSM-5) and, effective March 19, 2015, VA amended certain provisions in the regulations to reflect this update, including the Schedule.  79 Fed. Reg. 45093.  However, these amendments are not intended to apply to claims certified for appeal to the Board before August 4, 2014.  The original certification of these issues to the Board was May 7, 2010.  Accordingly, these amendments do not apply.  80 Fed. Reg. 143089. 

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. At 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126. 

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 26, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. At 267 (observing that a GAF score of 50 indicates serious impairment); see also Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).  

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. § 4.2, 4.126; see also VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Turning to the evidence, the Board notes that the evidence of record includes VA examination reports dated January 2006 and September 2008, and treatment records dated in 2002-2003.  These records support a 30 percent evaluation for the service-connected MDD.  Specifically, VA examination reflects the Veteran presented as extremely dysphoric in January 2006 and as dysphoric and untalkative in September 2008.  In addition, the Veteran reported symptoms of depressed mood, lack of appetite, insomnia, anxiety, decreased motivation and interest, and isolation.  In January 2006, the examiner noted the symptoms seemed to be chronic in duration and moderate in severity, and observed that the Veteran may experience some panic symptoms occasionally.  In September 2008, the Veteran reported improved depression and anxiety with medication and treatment.  The examiner diagnosed MDD, and assigned a GAF of 60 in both 2006 and 2008.  

An evaluation greater than 30 percent is not warranted, however.  While the Veteran was observed to present as extremely dysphoric in 2006, he was friendly but unwilling to provide answers to some questions.  The answers he provided to other questions were extremely short.  This made any type of overall evaluation extremely difficult, the examiner noted.  In 2008, the Veteran remained untalkative, but still participated in the examination process.  The Veteran self-reported discontinuing prescribed medication on his own in 2006, after which he noticed an increase in depressive symptoms.  But in 2008, he reported being prescribed a different medication which had improved his depression and anxiety.  In addition, he reported regular treatment with a psychiatrist.  The Veteran was not found to exhibit impairment in thought process or communications, delusions or hallucinations, significant memory loss or impairment, obsessive or ritualistic behavior, or impaired impulse control.  He was observed to present as oriented, and able to maintain personal hygiene and basic activities of daily living independently.  He reported suicidal ideation but as a history with no current thoughts in 2006.  
In 2008, he reported neither suicidal or homicidal ideation.  Speech was normal in rate and rhythm.  Isolation, which was initially observed to have begun prior to incarceration in 2006, remained a symptom in 2008.  However, in both examinations, the Veteran was able to appropriately interact with others.  In 2006, the Veteran reported that his wife visited him in prison once a week, and that he has sporadic contact with his stepdaughters.  In 2008, the Veteran reported he had had no contact with his wife for a year and a half.  The 2006 examination report reflects that the Veteran had reported an employment history in transportation services, and that he had owned his own airport shuttle business for about three years.  The examiner stated that VA treatment records revealed the Veteran had lost his business and reported being unable to function well physical day to day because of chronic pain.  However, both the 2006 and 2008 examination reports show that the Veteran was unable to meet family responsibilities as well as work demands and responsibilities because of incarceration.  Such other symptoms required to warrant an evaluation greater than 30 percent, such as flattened affect, impaired abstract thinking or gross impairment in thought processes, illogical speech or gross impairment in communication, spatial disorientation, and being of persistent danger to self or others has not been averred or observed.

The Veteran's claim was remanded for further development in September 2010, including to afford the Veteran VA examination and to obtain records, including evaluations ordered by the Superior Court of Arizona Maricopa County and treatment records of care provided while the Veteran was incarcerated in the Maricopa County prison system.  However, these efforts were to no avail.  The Superior Court of Arizona Maricopa County had sealed and declined to reopen without court order the evaluations it had ordered the Veteran undergo.  The Maricopa County prison system responded that all records of treatment accorded the Veteran from 2003 to 2014 had been destroyed or purged, in accordance with their policies.  The Veteran and his representative were advised of the unavailability of these records and afforded the opportunity to provide the records themselves, notify the AOJ of alternative sources of these records, or to provide alternative records including lay testimony.  The Veteran and his representative did not respond.  

The Board notes that the Veteran's MMD is service connected as secondary to the service-connected right knee disability.  As part of the examination directed by the September 2010 remand, the VA examiner was asked to differentiate between those symptoms of MDD that were part of the service-connected disorder from those not part of it.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Because the Veteran failed to report for the subsequently scheduled examination, this clarification is also missing from the record.  However, review of the January 2006 examination reflects that the examiner observed that VA treatment records revealed a history of depression at least being aggravated by the pain the Veteran experiences as he lost his business and reported being unable to function well physically day to day because of chronic pain.  The examiner opined that it was at least as likely as not that the Veteran's current depression was aggravated by symptoms of chronic pain.  (See January VA Examination for Mental Disorder, pp. 4, 6 (marked rec'd 1/18/2006).  It was on the basis of this examination and opinion that service-connected for MDD as secondary to the service-connected right knee disability was granted.  The same examiner conducted the September 2008 VA examination for Mental Disorder.  This examination report shows similar findings.

The Board finds it is not therefore possible to separate the effects of the service-connected MDD symptoms from those that are not service-connected condition, Hence the Board will attribute all symptoms to the service-connected disability.  38 C.F.R. § 3.102; Mittleider, supra.  

After review of all the evidence the Board finds the Veteran's disability picture is most readily captured by the criteria associated with a 30 percent evaluation throughout the time period under appeal, and is neither equivalent in severity to, or more nearly approximating, the symptoms corresponding to a 50 percent evaluation or greater, under the General Rating Formula.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  

The Board has considered the applicability of staged ratings; however, does not find that the evidence has met or more nearly approximated the criteria for a rating greater than 30 percent throughout the period under appeal, for the reasons explained above.  See 38 C.F.R. § 4.7.  Thus, further staging is not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.

The Board has considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability adjudicated here are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Id.  

Finally, the Board has considered whether a claim for unemployability has been raised by the record.  Here, the September 2008 report of VA examination for joints reflects that the Veteran is on light duty and therefore not assigned work duties in jail because of his right knee.  However, the record does not suggest that the Veteran is unemployable solely as a result of his service-connected disabilities.  Rather, the record reflects that although he is incarcerated, he has participated in the prison work program until 2009 (see Veteran prison work program/parole info, rec'd 8/29/2013).  Moreover, as his mental disorder examiner noted in 2006 and 2008, he has been unable to participate in work demands and responsibilities because he is incarcerated.  Furthermore, while the Veteran has reported interference with an ability to participate in the prison work program due to his right knee disability, neither the Veteran nor his representative have contended he is unemployable due to service-connected disabilities.  Finally, the medical evidence suggests that, while the Veteran's right knee disability and MDD do impact his ability to work, in that they are productive of functional impairment, the awards herein granted by this decision are based, in part, on that functional impairment.  

The Veteran failed to report, without good cause, for VA examinations scheduled in September 2014 that could have provided more information concerning the Veteran's employability.  Notwithstanding, the most recent evidence of record does not establish that the right knee disability and/or MDD renders the Veteran unable to work.  Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

Restoration of the 30 percent evaluation for the right knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for the right knee disability is denied.

Entitlement to an initial evaluation of 30 percent, and no higher, for MDD disability throughout the time period under appeal is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


